Appeal from an award for disability benefits on account of an injury causing a strain to claimant’s back. The accident happened on November 6, 1935, while he was employed by the employer-appellant herein. He had sustained a previous accident and injury to his back on May 25, 1934, while in the employ of a previous employer. Appellants claim the later disability was connected with the previous accident and that the award should have been made against both employers and their carriers. The Board held that the later disability was solely the result of the second accident, and the evidence supports such finding. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.